978 So.2d 258 (2008)
Ricardo WHYMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-5940.
District Court of Appeal of Florida, Second District.
April 4, 2008.
PER CURIAM.
Affirmed. This court has recently discussed the appropriate uses of a petition for a writ of habeas corpus in regard to issues related to a criminal case in Valdez-Garcia v. State, 965 So.2d 318 (Fla. 2d DCA 2007). The challenge Mr. Whyms *259 attempts to mount against his convictions and pleas because of an alleged illegal confession may not be presented by a petition for a writ of habeas corpus filed in the county of imprisonment.
Affirmed.
ALTENBERND, CASANUEVA, and SILBERMAN, JJ., Concur.